Rich, J.
(dissenting):
The facts are not controverted. Since the year 1900, the appellant has owned and occupied a tract of land in the town of Cortlandt, upon which are located sixty-one buildings, constituting its manufacturing plant. The land lies in two school districts in the same town, and, since its ownership by the appellant, has been assessed as one parcel by the assessors of the town. The greater portion of the land and the larger number of the buildings, including its main and -office building, are in school district No. 7. Prior to the year 1907, the two districts had each assessed that portion of the property within their district for school purposes. In that year each district, acting through a trustee, submitted to the Department of Education of the State the question whether the entire tract should be assessed and taxed for school purposes in district No. 7 alone, or should be assessed in both districts, as had been the practice, and they were advised that it should be assessed in the one district, No. 7. Acting on this advice, the assessors of district No. 6 made no assessment of any portion of the property in the year 1907, but in 1908 they again assessed that portion lying in their district *173iii the sum of $183,000, which made a double assessment on that portion, the assessors of district No. 7 having assessed the property as one parcel at its full value of $550,000.
A school district, or union free school district, is not a tax district within the meaning of those words as used in the Tax Law. The power of its assessors is limited to levying taxes for school purposes. (People ex rel. Champlin v. Gray, 185 N. Y. 196.) Their power and authority is derived solely from the provisions of the Consolidated School Law of the State, and the provisions of the Tax Law relating to “ tax districts ” have no application. Section 63 of title 7 of the Consolidated School Law (Laws of 1894, chap. 556), in force when the assessment under review was made and this proceeding was commenced, provided: “ School district taxes shall be apportioned by the trustees upon all real estate within the boundaries of the district which shall not be by law exempt from taxation except as hereinafter provided, and such property shall be assessed to the person or persons, or corporation owning or possessing the same at the time such tax-list shall be made out, but land lying in one body and occupied by the same person, either as owner or agent for the same principal, or as tenant under the same landlord, if assessed as one lot on the last assessment-roll of the town after revision by the assessors, shall, though situated partly in two or more school districts, be taxable in that one of them in which such occupant resides.” Within this section must be found the authority of the assessors of district No. 6 to make the assessment and levy the tax under review, or in so doing they acted without jurisdiction, and the judgment appealed from should be reversed.
Four things must concur to justify the appellant’s contention : The land must lie in one body ; its ownership must be by one person or corporation, either as owner, tenant or agent of a sole owner, and it must have been assessed as one lot by the assessors of the town in which it lies on their last assessment roll. The land and buildings owned by the appellant comprise a single tract, occupied entirely by the corporation itself as a manufacturing plant, and having its corporate office and principal place of business on that portion of its property lying within the boundaries of district No. 7, the case is thus brought within the strict letter of the statute. (Budd v. Allen, 69 Hun, 535.) The learned Special Term has *174construed the section of the law quoted as showing the intent of the Legislature, by the use of the word “ person ” in the second sentence, and the omission therefrom of the word “ corporation,” used in the first sentence, to have been that a corporation may not avail itself of the provision of the second sentence. In this I think it is in error. Ho reason exists why a corporation — the owner and occupant of realty — may not avail itself as fully of the provisions of this law as an individual owner or occupant, and the Statutory Construction Law (Laws of 1892, chap. 677, §§ 1, 5) provides that the term “ person,” when used in a statute, includes a corporation. While it may be, as observed by the learned court, that the assessment of its property in both districts is not a substantial inconvenience to the relator, and would be quite beneficial to the inhabitants of district Ho. 6, courts cannot give consideration to such assumptions, but must uphold the rights of litigants under its plain and clear provisions. If they are burdensome and unjust, the remedy lies with the Legislature and not with the courts.
I think the judgment should be reversed, and vote accordingly.
Gaynor, J., concurred.
Judgment afiirmed, with costs.